Citation Nr: 0308753	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-11 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.	Entitlement to service connection for residuals of a 
shell fragment wound to the right cheek.

2.	Entitlement to a higher rating for residuals of shell 
fragment wound to the fingers of the right hand, 
initially assigned a 10 percent evaluation, effective 
from June 1999.

3.	Entitlement to a higher rating for residual scars of the 
left index and ring fingers, initially assigned a 
zero percent evaluation, effective from June 1999.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946. 

This appeal came to the Board of Veterans' Appeals (Board) 
from a January 2000 RO rating decision that denied the 
veteran's claims for service connection for residuals of 
shell fragment wounds of the right and left hands as not well 
grounded.  In a February 2001 decision, the Board granted 
service connection for residuals of shell fragment wound of 
the right hand manifested by a web space scar between the 
index and middle fingers.  At that time, the Board also 
remanded the case to the RO for additional development and 
adjudication of the claim for service connection for other 
claimed residuals of shell fragment wounds to the right and 
left hands.

RO rating decisions dated in October 2001 and June 2002 
granted service connection for residuals of shell fragment 
wound with scar between the right index and middle fingers 
and healed fracture at the base of the index finger, and 
assigned a 10 percent evaluation for this condition, 
effective from June 1999.  The June 2002 RO rating decision 
also granted service connection for residual scars of the 
left index and ring fingers and assigned a zero percent 
evaluation, effective from June 1999; and denied service 
connection for residuals of a shell fragment wound to the 
right cheek.  The veteran appealed those determinations and 
the Board has classified the issues for consideration as 
shown on the first page of this decision.

Private medical reports dated in July 1997 and January 2000 
note that the veteran has osteoarthritis of multiple joints 
that has increased in severity because of his service-
connected cold injury residuals.  This claim for service 
connection for osteoarthritis of multiple joints has not been 
adjudicated by the RO and will not be addressed by the Board.  
This claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Residuals of a shell fragment wound to the right cheek 
are not demonstrated.

2.  The residuals of shell fragment wound of the right hand 
have been manifested primarily by X-ray findings of a healed 
fracture of the index finger since May 2002, a tender and 
unsightly scar between the index and middle fingers, and 
complaints of cramping and pain of the index and middle 
fingers since June 1999; limitation of motion or functional 
impairment of a joint or ulceration of the scar are not found 
at any time from June 1999.

3.  The residual scars of the left hand have been manifested 
primarily by tender scars of the index, ring, and small 
fingers that have produced no limitation of motion or 
functional impairment of a joint, or ulceration at any time 
from June 1999.


CONCLUSIONS OF LAW

1.  Residuals of shell fragment wounds of the right cheek 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wound of the right hand at any 
time from June 1999 are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.118, Codes 7803, 7804, 
7805, effective prior to August 30, 2002, and Codes 7801, 
7802, 7803, 7804, 7805, effective as of August 30, 2002.

3.  The criteria for a rating of 10 percent for residual 
scars of the left hand from June 1999 are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.118, 
Codes 7803, 7804, 7805, effective prior to August 30, 2002, 
and Codes 7801, 7802, 7803, 7804, 7805, effective as of 
August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In the August 2001 
Board remand, an October 2001 RO letter, and the June 2002 
supplemental statement of the case, the veteran was advised 
of the evidence needed to substantiate his claims.  Those 
documents essentially gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for Residuals of a Shell Fragment 
Wound to the Right Cheek

A.  Factual Background

The veteran had active service from February 1943 to January 
1946.  

Service medical records show that the veteran was 
hospitalized from April to May 1945 for treatment of various 
conditions.  A history of shrapnel wounds to the hands was 
noted.  The diagnoses included abscess, acute of the right 
fourth finger.  The report of his medical examination in 
January 1946 for separation from service does not show 
residuals of shell fragment wounds.  Nor do the other service 
medical records show that the veteran sustained shell 
fragment wound injuries.

Service department documents show that the veteran was 
awarded various medals, including 2 Purple Heart Medals.  The 
Purple Heart Medals were awarded for wounds received in 
action during World War II on February 17 and March 14, 1945.

A service department medical report shows that the veteran 
underwent medical examination in August 1950 for entry into 
service.  This report reveals the presence of a scar. 

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from the 1970's 
to 2002.  The more salient medical reports related to the 
claims considered in this appeal are discussed in the 
appropriate sections of this decision.

The veteran underwent a VA medical examination in July 1998.  
He gave a history of sustaining a wound of the right middle 
finger.  There was a small scar on the lateral side at the 
base of the right middle finger.  The diagnosis was unsightly 
web space scar between the index and middle fingers of the 
right hand (old shell fragment wound).  There were no 
complaints or findings regarding other scars.

A copy of a newspaper clipping was received in 2000.  This 
clipping shows a picture of a veteran in uniform and notes 
his involvement in military operations during World War II, 
receiving the Bronze Star Medal, and that he had been twice 
wounded.

The veteran testified at a hearing before the undersigned in 
June 2001.  His testimony was to the effect that he had 
sustained a shell fragment wound scar of the right cheek in 
service.

A private medical report dated in September 2001 notes that 
the veteran had shrapnel wounds to the fingers of both hands.  
This report does not indicate the presence of a shrapnel 
wound scar to the right cheek.

A private medical report dated in September 2001 notes that 
the veteran had been treated by a physician who retired from 
practice around 1965.  It was noted that those records were 
destroyed and were no longer available.

The veteran underwent a VA examination in May 2002.  A scar 
of the right cheek was not found.

A private medical report received in August 2002 notes that 
the veteran had shrapnel wound to the fingers of both hands.  
A shrapnel wound of the right cheek was not noted

A statement from the daughter of a physician was received in 
August 2002.  This
 statement is to the effect that the veteran had been treated 
from 1947 to 1962 by the signatory's father, and that the 
records of that treatment were destroyed and were not 
available.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 2002).

Testimony from the veteran is to the effect that he sustained 
a shrapnel wound injury to the right cheek in service.  This 
evidence is consistent with the circumstances of his wartime 
service and accepted as proof of the incurrence of this 
injury with application of the provisions of 38 U.S.C.A. 
§ 1154(b).

The question now for the Board to determine is whether the 
evidence shows residuals of a shrapnel wound injury to the 
right cheek.  The reports of his VA examinations in 1998 and 
2002 do not show the presence of such residuals.  Nor do the 
private medical reports of his recent treatment show the 
presence of such residuals.  While the record reveals that 
some of the veteran's old treatment records are not 
available, this evidence is not needed because the Board 
concedes that the evidence indicates the veteran sustained a 
shell fragment wound to the right cheek in service.  The 
evidence must now show that he has residuals of such an 
injury in service, and it does not.  Under the circumstances, 
service connection is not warranted for residuals of a shell 
fragment wound to the right cheek under the above noted 
statutory and regulatory provisions.

The preponderance of the evidence is against the claim for 
service connection for residuals of a shell fragment wound of 
the right cheek, and the claim is denied.

II.  Entitlement to a Higher Rating for Residuals of Shell 
Fragment Wounds to the Fingers of the Right Hand, Initially 
Assigned a 10 Percent Evaluation, Effective from June 1999

A.  Factual Background


The veteran underwent a VA medical examination in July 1998.  
He gave a history of sustaining a wound of the right middle 
finger.  There was a small scar in the web space between the 
right index and right middle fingers measuring 1 and 1/2 
centimeters in diameter.  X-rays of the right hand were 
completely normal.  The diagnosis was unsightly web space 
scar between the index and middle fingers of the right hand 
(old shell fragment wound). 

The veteran testified at a hearing before the undersigned in 
June 2001.  His testimony was to the effect that he had scars 
of the right and left hands that were occasional painful and 
caused functional impairment.

In May 2002, the veteran underwent a VA medical examination 
to determine the nature and extent of any residuals of shell 
fragment wounds to the fingers of the hands.  He reported 
that he could not open a bottle of Coca-Cola with the right 
hand because of residuals of a shrapnel wound.  There was an 
unsightly, tender scar in the web space between the index and 
middle fingers of the right hand.  It measured 2 and 1/2 
centimeters wide.  All functions of the right hand were 
normal.  He touched the thumb to all fingertips and the 
fingertips and the thumb to the palm with no problems.  
Strength of the right upper extremity was normal.  His right 
hand grip was good, and reflexes were normal.  The texture of 
the skin of the right hand was good.  There was no evidence 
of ulcerations or other abnormalities.  The scar did not 
adhere to the deeper structures.  There was no elevation or 
depression of the scar where the shrapnel went in.  X-rays of 
the right hand showed an old, well-healed, solidly united 
fracture deformity centered at the neck of the right second 
metacarpal.  The joint spaces about the hands were 
maintained.  There was no significant soft tissue 
abnormalities and no radiopaque, foreign body found.  The 
diagnoses were status post shrapnel wound between the web 
space of the right index and middle fingers with X-rays 
showing old, well-healed fracture deformity of the neck of 
the right second metacarpal; and unsightly, tender scar in 
the web space between the index and middle fingers of the 
right hand.  The examiner noted that the veteran complained 
of severe pain due to the right hand scar, and that he 
reviewed the evidence in the veteran's claims folder prior 
to, during, and after the examination.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of joint disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805, effective prior to August 
30, 2002.

The regulations for the evaluation of disabilities of the 
skin were amended, effective August 30, 2002.  67 Fed. Reg. 
49590-49599 (July 31, 2002) and 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that is to the 
advantage of the veteran should be applied.  Karnas, 1 Vet. 
App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion with an area or areas exceeding 144 
square inches (929 sq.cm.) will be rated 40 percent.  Such 
scars with an area or areas exceeding 72 square inches (465 
sq. cm.) will be rated 30 percent.  Such scars with an area 
or areas exceeding 12 square inches (77 sq. cm.) will be 
rated 20 percent.  Such scars with an area or areas exceeding 
6 square inches (39 sq. cm.) will be rated 10 percent.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Code 7801, effective as of August 30, 
2002.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion:  Area or areas of 144 
square inches (929 sq. cm.) or greater will be rated 
10 percent.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7802, effective as of 
August 30, 2002.

Scars that are superficial and unstable will be rated as 
10 percent disabling.  Note (1): An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  Scars that 
are superficial and painful on examination will be rated as 
10 percent disabling.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Note (2): 
In this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See § 
4.68 of this part on the amputation rule.)  Scars that affect 
the motion of a body part will be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Codes 
7803, 7804, 7805, effective as of August 30, 2002.

There has been, essentially, no substantive change in the 
criteria applicable to the evaluation of the veteran's scars, 
prior to or as of August 30, 2002.  Neither version is more 
favorable.  Hence, there is no prejudice to the veteran in 
appellate consideration of these issues at this time.  
Bernard, 4 Vet. App. 384.

The evidence indicates that the X-ray finding of an old 
healed fracture of the index finger of the right hand is 
asymptomatic.  Therefore, a separate compensable evaluation 
for any functional impairment based on the diagnostic codes 
for any musculoskeletal disorders of the fingers is not 
warranted.

Nor does the evidence show that the scar between the index 
and middle finger of the right hand is 6 square inches, 
affects an area of 144 square inches or causes limitation of 
motion to warrant the assignment of a 10 percent evaluation 
under the provisions of diagnostic code 7801 or 7802, 
effective as of August 30, 2002. 

The reports of the veteran's VA examinations in 1998 and 2002 
indicate that the residuals of shell fragment wounds of the 
right hand have been manifested primarily by X-ray findings 
of a healed fracture of the index finger since May 2002, and 
a tender and unsightly scar between the index and middle 
fingers, and complaints of cramping and pain of the index and 
middle fingers since June 1999.  The reports of those 
examinations do not reveal limitation of motion or functional 
impairment of a joint of the right hand, or ulceration of the 
scar, at any time from June 1999.  

Statements and testimony from the veteran are to the effect 
that the scar between the index and middle fingers of the 
right hand is painful and that he has occasional cramping of 
those fingers that produce functional impairment, but the 
objective medical evidence of record does not support 
functional impairment.

After consideration of all the evidence, the Board finds that 
the current 10 percent evaluation for the residuals of shell 
fragment wounds to the fingers of the right hand best 
represent his disability picture.  38 C.F.R. § 4.7.  The 
evidence does not show ulceration of the scar of the right 
hand or that the scar limits the function of an affected 
joint so as to support the assignment of an additional 
separate 10 percent evaluation for the residuals of shell 
fragment wounds of the right hand under diagnostic code 7803 
or 7805, effective prior to or as of August 30, 2002.  

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent or for the assignment of an 
additional compensable evaluation or a "staged rating" for 
residuals of shell fragment wound of the fingers of the right 
hand at any time from June 1999, and the claim is denied.  
Fenderson, 12 Vet. App. 119.

III.  Entitlement to a Higher Rating for Residual Scars of 
the Fingers of the Left Hand, Initially Assigned a 
Zero Percent Evaluation, Effective from June 1999.

A.  Factual Background

The veteran underwent a VA medical examination in July 1998.  
Residuals of shell fragment wounds of the fingers of the left 
hand were not found.

The veteran testified at a hearing before the undersigned in 
June 2001.  His testimony was to the effect that he had scars 
of the right and left hands that were occasionally painful 
and caused functional impairment.

In May 2002, the veteran underwent a VA medical examination 
to determine the nature and extent of any residuals of shell 
fragment wounds to the fingers of the hands.  He reported 
that he could open a bottle of Coca-Cola with the left hand. 
There was a tender scar on the posterior ring finger at the 
base of the finger that was 1 and 1/2 centimeters by 1/8 
centimeter in width that was not unsightly.  It was whiter 
than the surrounding skin.  There was a 1 centimeter long by 
1/8 centimeter wide, tiny, not unsightly scar of the 
posterior lateral left index finger that was not unsightly.  
There was a tiny, not tender, not unsightly scar of the 
posterior middle phalanx of the left small finger.  This scar 
was a very difficult for the examiner to see as it was 2 
centimeters in length "V".  All functions of the left hand 
were normal.  He touched the thumb to all fingertips and the 
fingertips and the thumb to the palm with no problems.  
Strength of the left upper extremity was normal, and the left 
hand grip was good.  Reflexes of the left upper extremity 
were normal.  The texture of the skin was good and there was 
no evidence of ulceration or other abnormalities.  X-rays of 
the left hand showed no abnormalities.  The diagnosis was 
tender scars of the left hand with normal functions of the 
left hand.

B.  Legal Analysis

The evidence reveals that the veteran has 3 tiny scars of the 
fingers of the left hand that are each less than 6 square 
inches, that do not affect an area of 144 square inches, and 
that do not cause limitation of motion of any joint to 
warrant the assignment of a 10 percent evaluation under the 
provisions of diagnostic code 7801 or 7802, effective as of 
August 30, 2002. 

The report of the veteran's VA examination in May 2002 
reveals that the veteran has residual scars of the left hand 
have been manifested primarily by tender scars of the index, 
ring, and small fingers that produce no limitation of motion 
or functional impairment of any joint.  While the evidence 
indicates that the scar are tender, the evidence does not 
show that they are "painful" on objective demonstration.  
Nor does the evidence indicate that show the presence of 
ulcerations related to the scars in order to support the 
assignment of a 10 percent rating for these scars under the 
provisions of diagnostic code 7803, 7804 or 7805, effective 
prior to or as of August 30, 2002.

After consideration of all the evidence, the Board finds that 
the residual scars of the left hand have been manifested 
primarily by tender scars of the index, ring, and small 
fingers that have produced no limitation of motion, 
functional impairment, or ulceration at any time since June 
1999.  The symptoms, if not the examination findings, have 
been stable and a "staged" rating is not suggested.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The old criteria 
required that scars be "tender and painful;" the new 
criteria require "painful."  These scars are "tender."  It 
is the sense of the undersigned that "tender" was dropped 
because it was understood, in practice, to mean the same 
thing as "painful."  Inasmuch as the evidence shows these 
minimal scars to be "tender", a 10 percent rating is 
granted.

The benefit of the doubt doctrine is not for application with 
regard to the claims considered in this appeal because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for residuals of a shell fragment wound 
scar of the right cheek is denied.

A rating in excess of 10 percent for residuals of shell 
fragment wounds of the fingers of the right hand at any time 
from June 1999 is denied.

A rating of 10 percent for residual scars of the fingers of 
the left hand is granted, subject to regulations applicable 
to the payment of monetary benefits.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

